DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
In the claims,
…
Claim 8.	(Currently Amended) The computer apparatus of claim 1, wherein identifying the plurality of pixels in the photosensor array corresponding to a point source comprises identifying a cluster of saturated pixels indicating a color of
…
Claim 14.	 (Currently Amended) The method of claim 9, wherein identifying the plurality pixels in the photosensor array corresponding to a point source comprises identifying a cluster of saturated pixels indicating a color of
Allowable Subject Matter
Claims 1-15 are allowed, and the following is the Examiner’s statement of reasons for allowance: Regarding independent claims 1 and 9, the instant invention to directed to acceptably preserving balance of pixels signals of at least two color channel pixels corresponding to a point light source during an automatic exposure routine. To that end, claims 1 and 15 recite the processor function and method step of “adjust[/ing] an exposure until all pixels in the plurality of pixels [corresponding to point source] outside the first [saturated] color channel fall below a predefined threshold.” The Examiner has been unable to find a reference that discloses this feature. Claims 2-8 and 10-15 are allowed because they depend on either claim 1 or claim 9.
	Cheng (US 2005/0275737) discloses an iterative exposure adjustment method comprising the steps of analyzing a histogram of pixels from a captured image and either accepting or adjusting the exposure of the captured image based on whether the histogram satisfies predefined criteria. Cheng discloses that respective histograms of the color components of the image may be analyzed. However, the reference fails to specifically disclose what predefined criteria ends exposure adjustment. Konishi (JP 2011-150281 A) discusses decreasing exposure when a point source object in an image occupies more than 50% of pixels in the image (para. [0049]). However, the reference does not specifically disclose comparing a color channel outside of a saturated color channel to a threshold.
	Also, the Examiner disagrees with the European Patent Office’s opinion (cited by Applicant) regarding claim 1 and the Hunter reference (also cited by Applicant). Specifically, in the opinion, the European Office concludes that step “508” of Hunter’s Fig. 6 satisfies the feature of “adjust[/ing] an exposure until all pixels in the plurality of pixels [corresponding to point source] outside the first [saturated] color channel fall below a predefined threshold.” There, Hunter discloses that if a maximum of the red, green, and blue saturated pixel percentages exceeds a permitted percentage, an oversaturation signal is detected and exposure correction is performed. However, since Fig. 6 is a saturation detection step itself, the determination of whether pixels outside of a color saturated channel fall below a threshold cannot logically be performed. Additionally, only one of the red, green, and blue pixel percentages (i.e., the maximum) is compared to a threshold, and there can be no guarantee that the color channel corresponding to that maximum is outside another saturated color channel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/6/2022

/ANTHONY J DANIELS/
 Primary Examiner, Art Unit 2696